In an action by the surviving spouse and the children of a decedent to set aside a deed and a purported last will and testament on the ground of undue influence, and for other relief, the appeals are (1) from a judgment entered after trial which, inter alla, set aside the deed and directed that it be cancelled of record and set aside and declared null and void the purported will, and (2) from an order denying appellants’ motion to set aside the decision and to grant a new trial. Judgment and order unanimously affirmed, without costs. The record amply justifies the findings that appellants’ testate, the grantee named in the deed and the principal beneficiary of the purported will, dominated the maker of the deed and the purported will, her sister, and that appellants failed to establish by clear evidence that there was no undue influence. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.